Citation Nr: 0809633	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  02-03 256A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for limitation of left knee flexion.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1984.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied an increased disability rating for the 
veteran's service-connected residuals of a gunshot wound to 
the left knee.  In March 2003 and January 2004, the Board 
remanded the case for further development.  The requested 
development has been completed, and the case has been 
returned to the Board for further appellate action.  

In June 2003, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

As noted in the Board's previous decision, with respect to 
the veteran's claim of entitlement to service connection for 
a respiratory disorder, the RO, in a June 2005 rating 
decision granted service connection for chronic bronchitis.  
Thus, the claim for service connection for a respiratory 
disorder is no longer before the Board for appellate 
consideration.  However, the Board notes that the veteran's 
representative, in a written appellate brief presentation 
dated in January 2007, contends that the veteran has 
developed chronic obstructive pulmonary disorder (COPD) as a 
result of his service.  It is unclear whether the veteran's 
representative intends to raise a claim of entitlement to 
service connection for COPD, and this matter is again 
referred to the RO for clarification.

The Board also notes that the veteran, in correspondence 
received in February 2004, has raised the issue of 
entitlement to service connection for a right hip disability 
as secondary to his service-connected left knee disability.  
This matter is also referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1961 to September 1984.

2.  On February 7, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his/her authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


